Court of Appeals
                                           for THE
                                Third District of Texas
                             p.o. box 12547, austin, texas 78711-2547
                                          (512)463-1733




Date:           October 30. 2015


Case Number: 03-15-00249-CV
Trial Court No.: C-l-CV-15-002921


Style:          Michael Franzak v. Cielo Multi Family LLC d/b/a Cielo Apartments


The following correction was made to this Court's opinion issued 9/30/15:


               In line 2, "August 9, 2010" was changed to "August 9, 2015."


The enclosed, corrected opinion was sent this date to the following persons:


 The Honorable Dana DcBcauvoir                     Mr. Michael Franzak
 Civil County Clerk                                3501 Ranch Road 620 S.
 Travis County Clerk's Office                      Bee Cave, TX 78738
 P.O.Box 149325
 Austin, TX 78714                                  The Honorable Eric Shepperd
 * DELIVERED VIA E-MAIL *                          County Court at Law No. 2
                                                   Travis County Courthouse
 The Honorable Billy Ray Stubblefield              1000 Guadalupe St., #211
 Administrative Judge                              Austin, TX 78701
 Williamson County Courthouse                      * DELIVERED VIA E-MAIL *
 405 Martin Luther King. Box 2
 Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *


 Mr. William S. Warren
 Warren Law Firm
 1011 Wcstlake Drive
 Austin, TX 78746
 * DELIVERED VIA E-MAIL *
     TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00249-CV




                                  Michael Franzak, Appellant

                                                v.




                 Cielo Multi Family LLC d/b/a Cielo Apartments, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-l-CV-15-002921, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING




                            MEMO R ANDUM                O P 1 N I QN



               Appellant Michael Franzak filed his notice of appeal on April 30, 2015. The record

was completed on July 10,2015. making appellant's brief due on August 9.2015. See Tex. R. App.

P. 38.6(a). On August 25. we sent appellant notice that his brief was overdue, requesting a response

by September 4. To date, appellant has not filed his brief or otherwise responded to our notice. We

therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).




                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution


Filed: September 30, 2015
                                                                                 i i—£—i5

Court of Appeals                                        OFFICIAL BUSINESS
                                                        STATE OF TEXAS
                                                        PENALTY FOR
                                                                                           9.%
                                                                                           IT
                                                                                                       PP
                                                                                              u
          Third District                                 PRIVATE USE                       o

P.O. BOX 12547. AUSTIN, TEXAS 78711-2547                                                                                                                              $ 000.41
                                                                                                        i itVri-.: iZalir 000
                                                                                                                          0                         1-101603 OCT            30 2015




                                                       MR. MICHAEL FRANZAK
                                                       3501 RANCH ROAD 620 S.
                                                       BEE CAVE, TX 78738
                                                                  NIXIE                      78?              DE              1276                          0 011/04/15
                                                                                                                   -T-rr       c   c    m   n   r   p


                                                                                                        . W   A.    W.   t%

                                                                                           UNABLE                  TO          FORWARD

                                                                  BC".       / B / 1123 4/4?                                       "" fcS&B - 11/ 0/-04-14
                                    •4 B   I Ol>-rS3B: :y*S:7'2          u«jhHHU«|n{uiiii»iiii|iihiiiiii<a«h«iuiiii,«wai«
                                                                         •   »   «   •«'     t    11111111•    11        i             tin              i   . i   i   iti   iii